SL Industries, Inc. 520 Fellowship Road, Suite A114 Mount Laurel, NJ 08054 September 23, 2010 Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Daniel Duchovny, Esq. Re: SL Industries, Inc. Schedule TO-I Filed September 15, 2010 File No.005-34262 Ladies and Gentlemen: The undersigned, SL Industries, Inc. (the “Company”), acknowledges that in connection with responding to comments from the Securities and Exchange Commission (the “Commission”) and Commission staff, (a) the Company is responsible for the adequacy and accuracy of the disclosure in the above referenced filing; (b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and (c) the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, SL INDUSTRIES, INC. By: /s/ Louis Belardi Louis Belardi Chief Financial Officer
